Citation Nr: 1106528	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-06 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 14, 
2010, for a 70 percent rating for post-traumatic stress disorder 
(PTSD), and to an evaluation in excess thereof. 

2.  Entitlement to service connection for low back strain. 

3.  Entitlement to service connection for a left knee disability, 
claimed as a medial meniscus tear and chondromalacia grade III.  

4.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH), to include as due to exposure to herbicides. 

5.  Whether new and material evidence has been received to reopen 
a claim for service connection for a right ankle disability.  

6.  Whether new and material evidence has been received to reopen 
a claim for service connection for an injury to the left index 
finger. 

7.  Entitlement to a compensable initial rating for bilateral 
hearing loss. 

8.  Entitlement to an effective date earlier than January 14, 
2010, for a grant of total disability rating for compensation 
based on individual unemployability (TDIU).  

  
REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a friend


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to December 1968.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in St. Petersburg, Florida, (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

A statement from the Veteran's attorney received in December 2010 
prior to his scheduled hearing before a Veterans Law Judge later 
in that month reflected a desire to reschedule the hearing for 
the next available date.  As such, the case is REMANDED for the 
following action:

Schedule the Veteran for a hearing at the
RO before a Veterans Law Judge. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


